Citation Nr: 1102588	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from May 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  
In that decision, the RO denied service connection for 
posttraumatic stress disorder (PTSD).  

In June 2006, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  

In September 2006, the Board remanded this claim for further 
development.  The Board denied the claim for service connection 
for PTSD in March 2009.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In an Order dated January 2010, the Court granted a Joint Motion 
and remanded the claim.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, anxiety disorder not 
otherwise specified is related to active service.  


CONCLUSION OF LAW

Anxiety disorder not otherwise specified was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303.  





REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Board concludes that the law 
does not preclude it from adjudicating the Veteran's claim.  The 
Board is taking action favorable to the Veteran by granting the 
claim for service connection.  A decision at this point poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The agency of original jurisdiction (AOJ) will 
be responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  If a condition noted during 
service is not determined to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a 
link between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2010).  If the diagnosis of a mental disorder does not conform 
to DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2010).  

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  However, as discussed below, the 
Veteran is lacking a diagnosis for PTSD.  As a result, a grant of 
service connection for PTSD is not available.  Further discussion 
of the change is not necessary.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented Veterans, 
the Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for service 
connection when the medical record so reflects.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the 
Board's decision in that case, pointed out that a claimant cannot 
be held to a "hypothesized diagnosis-one he is incompetent to 
render" when determining what his actual claim may be.  Clemons, 
23 Vet. App. 5-6.  The Court further stated that the Board should 
have considered alternative current conditions within the scope 
of the filed claim.  Id.  When a veteran files a claim for PTSD, 
VA must consider other psychiatric diagnoses that may be related 
to in-service events.  Id.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The Veteran asserted in a December 2002 PTSD questionnaire and 
statement that he saw mutilated bodies while in the jungle in 
Vietnam.  He asserted this happened in the time period of October 
to December of 1969 when he was in the location of Bear Cat.  At 
his June 2006 Board hearing, the Veteran again mentioned this 
incident (Transcript, p 4), but then he stated that he saw the 
bodies sometime in March 1970 (Transcript, p 7).  The Veteran 
also mentioned that he witnessed his base being attacked by 
mortars and witnessed a shrapnel injury of a fellow soldier in 
the medic bunker.  (Transcript, p 7-8.)  The Veteran stated that 
he saw the medic's injury in March or April 1970 when he was in 
Tay Ninh.  (Transcript, p 11-12.)  

In a June 2009 statement, the Veteran stated that he didn't know 
what was wrong with him, but he had sought treatment at VA for 
help.  He understood that he had a problem but acknowledged that 
many years had passed since service and he did not remember 
everything.  In November 2006, the Veteran's wife submitted a 
statement.  She had been married to the Veteran for 19 years and 
noted that his disposition was sad.  

November 2007 information from the Joint Service Records Research 
Center (JSRRC) stated that Tay Ninh received two 122 millimeter 
rockets on June 20, 1970 and 10 soldiers were wounded.  A morning 
report from May 1970 shows the Veteran was assigned to a camp in 
Tay Ninh.  

Service treatment records do not show signs of a mental 
disability.  Service personnel records show that the Veteran was 
in Vietnam during service and was a messenger while in Vietnam.  
After Vietnam, he was a teletype operator.  

A November 2003 general VA examination notes the Veteran's 
diagnosis of adjustment disorder with anxiety and depression 
being followed by the PTSD clinic.  An August 2004 note from Dr. 
LeBourgeois, the Veteran's treating VA physician, showed a 
diagnosis of PTSD and major depression, both of moderate 
severity.  

A July 2004 PTSD psychiatry record shows the earliest diagnosis 
of PTSD.  This record notes that the Veteran had been attending 
the VA out-patient treatment program since December 2002.  His 
current symptoms were noted as depression; poor judgment when 
continuing to drink alcohol ("after having experienced adverse 
consequences from such in the past") and poor insight into 
recognition that he needed substance abuse treatment.  The 
Veteran was diagnosed with Axis I chronic PTSD, a major recurrent 
but moderate depressive episode, and alcohol dependence.  A 
follow up record from August 2004 notes a depressed mood and 
anxiety, with the same diagnoses.  Later that month, the Veteran 
was noted as still having chronic PTSD, but "symptomatically 
improved" as his major depressive episode was in full remission.  

The Veteran was given a VA examination in November 2008.  The 
examiner reviewed the claims file and service treatment records.  
The examiner stated that the Veteran stopped seeking treatment in 
the PTSD program after Hurricane Katrina (August 2005).  Symptoms 
of mild depression and alcohol abuse were noted in the report.  A 
mental status examination was mostly normal; appearance, speech, 
affect, mood, judgment and insight were unremarkable or better.  
Specific PTSD symptoms (avoidance, arousal, etc) were present.  

The report states the Veteran scored high enough on a PSTD 
symptom checklist to indicate mild PTSD.  However, the examiner 
did not diagnose PTSD; the diagnosis was Axis I anxiety disorder, 
not otherwise specified, related to a military stressor.  The 
Veteran could not explain how his PTSD symptoms affect his 
quality of life in anyway significant.  She stated that the 
Veteran's social isolation seemed to be related to his depression 
although his drinking did increase after military service.  The 
examiner concluded that the Veteran did not meet the full 
criteria for PTSD but it did appear that he was experiencing 
limited PTSD symptoms related to his experiences in Vietnam.  

Concerning military history, the Veteran told the examiner that 
he was not in combat.  The report refers to the stressor of the 
Veteran seeing two dead bodies.  It identifies secondary 
stressors as small arms fire and mortars falling in camp.  

The Board finds that service connection for anxiety disorder, not 
otherwise specified is warranted.  Clemons directs that the Board 
must also consider other psychiatric disorders and whether they 
are related to service.  23 Vet. App. 1.  The November 2008 
examiner linked the diagnosed anxiety to service.  The November 
2008 VA examination is the most probative and competent medical 
evidence of record because it shows the examiner was able to 
review the entire claims file, observe the Veteran's behavior, 
listen to the Veteran's reported social history, and assess his 
psychometric testing.  The report provided a full explanation for 
the examiner's conclusion.  These factors are considerations when 
determining the probative value of a medical opinion.  Nieves-
Rodriguez v Peake, 22 Vet. App. 295 (2008).  The report mentioned 
that while in service, the Veteran saw dead bodies and 
experienced mortars and small arms fire.  Whether these stressors 
were verified is moot; stressors only need to be verified for 
claims for service-connection for PTSD.  38 C.F.R. § 3.304(f).  

The Board finds the Veteran competent to report what he 
experienced in service.  38 C.F.R. § 3.159(a)(2).  He is not 
competent to diagnose himself with a mental disorder and does not 
claim to be.  As for credibility, the Veteran admits to having 
problems with memory (See his June 2009 statement).  Although his 
reports of what happened in service have varied slightly, he has 
been relatively consistent on what he reported.  The Board also 
finds his wife to be competent to report what she has observed 
regarding the Veteran and has no reason to doubt her credibility.  
The claim is plausible on its face.  Caluza, 7 Vet. App. 498.  
The Board finds the Veteran and his wife to be credible.  

The requirements for service connection for PTSD have not been 
met because a preponderance of the evidence does not show that 
the Veteran meets the criteria for diagnosis of PTSD; he does not 
have a proper DSM-IV diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f).  A discussion regarding stressors is not necessary 
despite the new change in the regulation.  38 C.F.R. 
§ 3.304(f)(3).  

Resolving all doubt, the Board finds that the claim is in 
equipoise and service connection is warranted for anxiety 
disorder, not otherwise specified.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

ORDER

Service connection for anxiety disorder, not otherwise specified, 
is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


